
	
		II
		111th CONGRESS
		1st Session
		S. 918
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to add New York to the New England Fishery Management Council,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New York Fair Fishing Act of
			 2009.
		2.Addition of New
			 York to New England Fishery Management CouncilSection 302(a)(1)(A) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(A))
			 is amended—
			(1)by inserting
			 New York, after New Hampshire,;
			(2)by striking
			 except and inserting except New York and
			 except;
			(3)by striking
			 18 and inserting 20; and
			(4)by striking
			 12 and inserting 14.
			
